442 F.2d 1037
UNITED STATES of America, Plaintiff-Appellee,v.Robert Paul HUDSON, Defendant-Appellant.
No. 30564 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 19, 1971.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Harry Kelley, Jackson, Miss., for appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Joseph E. Brown, Jr., Asst. U. S. Attys., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966